OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be reversed and the two-month suspension of petitioner’s license imposed by respondent Commissioner of the Department of Consumer Affairs is reinstated, with costs.
Upon the commissioner’s determination that a false affidavit of service had been filed by the petitioner, it should not be said that the sanction imposed was "shockingly disproportionate to the offense”. (Matter of Pell v Board of Educ., 34 NY2d 222, 236; Matter of Butterly & Green, v Lomenzo, 36 NY2d 250.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Judgment reversed, etc.